Case 1:20-cv-00082-KD-N Document 63 Filed 05/11/20 Page 1 of 1                   PageID #: 526



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MARK ENGEL,                                   )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      CIVIL ACTION NO. 1:20-00082-KD-N
                                              )
LIBERTY INSURANCE                             )
CORPORATION, et al.,                          )
                                              )
       Defendants.                            )

                                            ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (doc. 51) made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR

72(a)(2)(S), and dated April 24, 2020, is ADOPTED as the opinion of this Court.

       Accordingly, the motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief can be granted (doc. 18) filed by Defendant Donan

Engineering Company, Inc. is GRANTED, and Plaintiff’s claim against Donan is DISMISSED

with prejudice.

       The Clerk of Court is DIRECTED to terminate Donan as an active party to this action.

       DONE and ORDERED this the 11th day of May 2020.



                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
